516 U.S. 415 (1996)
UNITED STATES et al.
v.
CHESAPEAKE & POTOMAC TELEPHONE COMPANY OF VIRGINIA et al.
No. 94-1893.
United States Supreme Court.
Argued December 6, 1995.
Decided February 27, 1996.[*]
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT
*416 Per Curiam.
The judgment is vacated and the cases are remanded to the United States Court of Appeals for the Fourth Circuit for consideration of the question whether they are moot.
NOTES
[*]   Together with No. 94-1900, National Cable Television Assn., Inc. v. Bell Atlantic Corp. et al., also on certiorari to the same court.
[]   Briefs of amici curiae urging reversal were filed for the California Cable Television Association by Bruce D. Sokler and Frank W. Lloyd III;  and for the Consumer Federation of America et al. by Gigi B. Sohn and Andrew Jay Schwartzman.

Briefs of amici curiae urging affirmance were filed for the American Civil Liberties Union et al. by Burt Neuborne and Steven R. Shapiro; for Bell South Corp. by Walter H. Alford, John F. Beasley, William Barfield,  and Roger M. Flynt, Jr.; for East Ascension Telephone Co. by Richard A. Epstein; for GTE Corp. by M. Edward Whelan III, John F. Raposa, and Richard A. Cordray; for Mets Fans United/Virginia Consumers for Cable Choice et al. by Samuel A. Simon; for the United States Telephone Association et al. by Michael W. McConnell and Kenneth S. Geller; and for U S West, Inc., by Lloyd N. Cutler, Louis R. Cohen, William T. Lake, and Stuart S. Gunckel.